UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4406
ANDRE HART,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
             Solomon Blatt, Jr., Senior District Judge.
                            (CR-00-264)

                  Submitted: November 28, 2001

                      Decided: December 28, 2001

 Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Christopher L. Murphy, Charleston, South Carolina, for Appellant.
Lee Ellis Berlinsky, OFFICE OF THE UNITED STATES ATTOR-
NEY, Charleston, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. HART
                              OPINION

PER CURIAM:

   Andre Hart appeals his 262-month sentence imposed following his
guilty plea to one count of possession with intent to distribute less
than five grams of crack cocaine and three counts of distribution of
less than five grams of crack cocaine in violation of 21 U.S.C.A.
§ 841 (West 1999 & Supp. 2001). Hart’s counsel filed a brief pursu-
ant to Anders v. California, 386 U.S. 738, 744 (1967), stating that
there were no meritorious issues for appeal, but raising the issue of
whether the plea complied with Fed. R. Crim. P. 11. Hart filed a pro
se brief arguing that his sentence was improperly calculated based on
the drug quantity attributed to him, dangerous weapon enhancement,
and his leadership role in the crime. Because our review of the record
discloses no reversible error, we affirm Hart’s conviction and sen-
tence. Specifically, we find that Hart’s guilty plea was knowingly and
voluntarily entered after a thorough hearing pursuant to Rule 11.
Regarding Hart’s claim that he was improperly sentenced, we have
considered Hart’s sentence under the United States Sentencing Guide-
lines and find no error.

   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
Hart’s conviction and sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. Accordingly, Hart’s motion to substitute
counsel is denied. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                            AFFIRMED